UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective To earn a positive total return that exceeds return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value December 31, 2014 Class IA: $10.78 Class IB: $10.67 Total return at net asset value BofA Merrill Lynch U.S. Barclays U.S. (as of Class IA Class IB Treasury Bill Aggregate S&P 500 12/31/14) shares* shares* Index Bond Index Index 1 year 4.12% 3.86% 0.06% 5.97% 13.69% Life 9.53 8.42 0.33 14.74 63.48 Annualized 2.51 2.23 0.09 3.81 14.32 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Absolute Return 500 Fund1 Report from your fund’s managers How would you describe the investment environment during the 12-month reporting period ended December 31, 2014? U.S. stocks achieved solid gains in 2014, outperforming bonds and international stocks. The rally was supported by a strengthening domestic economy, rising corporate profits, and low interest rates. Stocks experienced some bouts of volatility during the period, as the Federal Reserve began a significant transition in U.S. monetary policy, and major foreign central banks stepped up their stimulus programs to fight slowing growth in their respective economies. Geopolitical tensions in the Middle East and Ukraine also dampened performance at various points throughout the year. However, with economic prospects looking comparatively strong in the United States, rising demand propelled stock prices higher. What strategies do you employ in the portfolio? Putnam VT Absolute Return 500 Fund® seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 500 basis points [5.00%] on an annualized basis over a full market cycle [generally at least three years or more] regardless of market conditions. With the goal of building a more resilient portfolio, we use both directional strategies, which are trades based on our assessment of broad market direction, and non-directional strategies, which we believe can deliver positive returns regardless of market direction — whether up, down, or sideways. The combination of directional and non-directional strategies can help reduce the portfolio’s overall volatility, diversify our sources of return, and contribute to the portfolio’s goal of consistent performance. In addition to shifting the composition of risk between directional and non-directional strategies, total risk and expected return within the portfolio can be increased or decreased based on our outlook and current market conditions. During the reporting period, the portfolio’s total return was lower than its target, based in part on our view of the appropriate level of risk to take. We note, however, that the portfolio’s strategy is based on return and volatility targets over a full market cycle. How did you implement directional and non-directional strategies during the annual reporting period? During the period, the portfolio was fairly well diversified. Within directional strategies, the most significant contribution came from exposure to equities. Our largest position was in U.S. equities; we continued to favor stocks that have been less volatile than the overall market. Directional interest-rate risk was also positive for the strategy, as rates moved notably lower over the course of the 12-month period. Within the non-directional component, equity and fixed-income selection strategies continued to have the greatest impact. In non-directional equity selection, returns were generated from a number of quantitatively driven market-neutral trades. Fixed-income selection, which isolated mortgage credit and prepayment risk, also added value, as did active currency selection, which benefited from a rallying U.S. dollar. What role do derivatives play in the portfolio? We have the ability to use a variety of derivatives to establish exposures in the portfolio. We use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk and to enhance returns. We use futures contracts to allow some of the portfolio’s cash to gain exposure to equity markets. This gives us flexibility to manage exposure to market risk. We employ interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market risk, or to gain exposure to specific securities or groups of securities. What is your outlook for the economy and market in the coming months? We remain generally constructive in our outlook. The gathering strength of the U.S. economy and the Fed’s more transparent forward guidance on interest rates lead us to believe that our U.S. investments may provide the most reliable source of momentum for the portfolio. Although we think the pace of growth in the U.S. equity market will slow further in 2015, we believe U.S. stocks can continue to produce reasonable risk-adjusted returns as we progress into 2015. That said, we are closely monitoring the slowing pace of earnings growth and increasing multiple expansion, which could threaten equity markets should they persist. Within fixed income, while interest rates have been low historically, we do believe that they could remain at these levels for some time given the high demand for fixed income and depressed rate levels seen around the world. Regardless of interest-rate movement, the negative correlation interest-rate risk provides a benefit to any multi-asset portfolio. In addition, given the length of this equity bull market, low interest rates across the globe, and increased volatility in credit and commodity markets, we are actively seeking new non-directional opportunities to drive portfolio returns regardless of directional market conditions. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the 2 Putnam VT Absolute Return 500 Fund risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund’s portfolio managers are Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Absolute Return 500 Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/13*† 0.92% 1.17% Total annual operating expenses for the fiscal year ended 12/31/13* 1.37% 1.62% Annualized expense ratio for the six-month period ended 12/31/14‡ 0.90% 1.15% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. †Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/15. ‡For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.59 $5.86 $4.58 $5.85 Ending value (after expenses) $1,023.70 $1,022.00 $1,020.67 $1,019.41 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Absolute Return 500 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Absolute Return 500 Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2015 Putnam VT Absolute Return 500 Fund 5 The fund’s portfolio 12/31/14 COMMON STOCKS (23.0%)* Shares Value Basic materials (0.7%) Compass Minerals International, Inc. 82 $7,120 International Flavors & Fragrances, Inc. 169 17,130 Newmont Mining Corp. 148 2,797 PPG Industries, Inc. 227 52,471 Royal Gold, Inc. 158 9,907 Sherwin-Williams Co. (The) 198 52,082 Sigma-Aldrich Corp. 193 26,493 Capital goods (0.7%) Lockheed Martin Corp. 480 92,434 Republic Services, Inc. 426 17,147 Roper Industries, Inc. 154 24,078 Stericycle, Inc. † 125 16,385 Waste Connections, Inc. 168 7,390 Waste Management, Inc. 631 32,383 Communication services (0.5%) Verizon Communications, Inc. 2,562 119,850 Conglomerates (2.1%) 3M Co. 514 84,460 Danaher Corp. 1,123 96,252 Marubeni Corp. (Japan) 21,100 126,479 Mitsubishi Corp. (Japan) 7,600 139,383 Mitsui & Co., Ltd. (Japan) 6,200 82,883 Consumer cyclicals (3.0%) Advance Auto Parts, Inc. 24 3,823 Automatic Data Processing, Inc. 546 45,520 AutoZone, Inc. † 75 46,433 CDK Global, Inc. 182 7,418 Discovery Communications, Inc. † 119 4,013 Dollar Tree, Inc. † 512 36,035 Ecolab, Inc. 313 32,715 Gartner, Inc. † 146 12,295 Hanesbrands, Inc. 248 27,682 Home Depot, Inc. (The) 1,182 124,070 Johnson Controls, Inc. 733 35,433 Kimberly-Clark Corp. 599 69,208 MSC Industrial Direct Co., Inc. Class A 118 9,588 O’Reilly Automotive, Inc. † 247 47,577 Omnicom Group, Inc. 610 47,257 Scripps Networks Interactive Class A 261 19,645 Signet Jewelers, Ltd. 201 26,446 Thomson Reuters Corp. (Canada) 326 13,151 Total System Services, Inc. 414 14,059 Vantiv, Inc. Class A † 302 10,244 VF Corp. 530 39,697 Viacom, Inc. Class B 1,046 78,712 Consumer staples (2.5%) Altria Group, Inc. 2,206 108,690 Chipotle Mexican Grill, Inc. † 19 13,006 Church & Dwight Co., Inc. 289 22,776 Colgate-Palmolive Co. 576 39,853 Costco Wholesale Corp. 698 98,942 Dr. Pepper Snapple Group, Inc. 490 35,123 Hershey Co. (The) 374 38,870 COMMON STOCKS (23.0%)* cont. Shares Value Consumer staples cont. McDonald’s Corp. 1,063 $99,603 PepsiCo, Inc. 818 77,350 Starbucks Corp. 146 11,979 Sumitomo Mitsui financial Group, Inc. (Japan) 7,400 76,005 Energy (1.6%) Chevron Corp. 496 55,641 ConocoPhillips 947 65,400 Dril-Quip, Inc. † 103 7,903 Exxon Mobil Corp. 1,855 171,495 Phillips 66 1,032 73,994 Spectra Energy Corp. 1,174 42,616 Financials (4.2%) ACE, Ltd. 469 53,879 Alleghany Corp. † 20 9,270 American Campus Communities, Inc. R 266 11,002 American Financial Group, Inc. 150 9,108 Arch Capital Group, Ltd. † 242 14,302 Arthur J. Gallagher & Co. 276 12,994 AvalonBay Communities, Inc. R 46 7,516 Axis Capital Holdings, Ltd. 241 12,313 Berkshire Hathaway, Inc. Class B † 1,004 150,751 Broadridge Financial Solutions, Inc. 236 10,898 Capital One Financial Corp. 1,066 87,998 Cullen/Frost Bankers, Inc. 111 7,841 Essex Property Trust, Inc. R 154 31,816 Everest Re Group, Ltd. 115 19,585 Federal Realty Investment Trust R 138 18,417 Health Care REIT, Inc. R 763 57,736 Home Properties, Inc. R 139 9,118 M&T Bank Corp. 246 30,903 Markel Corp. † 13 8,877 Mid-America Apartment Communities, Inc. R 184 13,741 New York Community Bancorp, Inc. 993 15,888 Northern Trust Corp. 150 10,110 PartnerRe, Ltd. 126 14,380 Progressive Corp. (The) 934 25,209 Public Storage R 232 42,885 RenaissanceRe Holdings, Ltd. 104 10,111 Signature Bank † 128 16,123 Tanger Factory outlet Centers, Inc. R 230 8,501 U.S. Bancorp 1,311 58,929 Visa, Inc. Class A 480 125,856 Wells Fargo & Co. 2,640 144,725 WP Carey, Inc. R 170 11,917 Health care (2.9%) Actavis PLC † 325 83,658 AmerisourceBergen Corp. 561 50,580 Becton Dickinson and Co. 297 41,331 C.R. Bard, Inc. 159 26,493 Cardinal Health, Inc. 788 63,615 Eli Lilly & Co. 1,405 96,931 Johnson & Johnson 1,425 149,012 McKesson Corp. 428 88,844 Mednax, Inc. † 250 16,528 Merck & Co., Inc. 2,001 113,637 6Putnam VT Absolute Return 500 Fund COMMON STOCKS (23.0%)* cont. Shares Value Technology (3.6%) Amdocs, Ltd. 297 $13,857 Analog Devices, Inc. 780 43,306 ANSYS, Inc. † 183 15,006 Apple, Inc. 763 84,220 CDW Corp. of Delaware 217 7,632 Cisco Systems, Inc. 4,318 120,105 DST Systems, Inc. 77 7,250 eBay, Inc. † 1,793 100,623 EMC Corp. 3,109 92,462 Fidelity National Information Services, Inc. 487 30,291 Fiserv, Inc. † 369 26,188 Google, Inc. Class A † 60 31,840 Honeywell International, Inc. 996 99,520 Intuit, Inc. 422 38,904 Jack Henry & Associates, Inc. 163 10,129 Linear Technology Corp. 591 26,950 Microsoft Corp. 405 18,812 Paychex, Inc. 749 34,581 Synopsys, Inc. † 232 10,085 Texas Instruments, Inc. 1,676 89,607 Transportation (0.5%) Kirby Corp. † 76 6,136 Landstar System, Inc. 109 7,906 Teekay Corp. (Bermuda) 112 5,700 United Parcel Service, Inc. Class B 950 105,612 Utilities and power (0.7%) American Water Works Co., Inc. 243 12,952 Duke Energy Corp. 1,190 99,413 Southern Co. (The) 1,430 70,227 Total common stocks (cost $5,029,109) MORTGAGE-BACKED SECURITIES (11.0%)* Principal amount Value Agency collateralized mortgage obligations (5.0%) Federal Home Loan Mortgage Corporation IFB Ser. 4143, Class DS, IO, 5.959s, 2042 $113,947 $27,272 IFB Ser. 326, Class S1, IO, 5.839s, 2044 100,370 24,445 IFB Ser. 4240, Class SA, IO, 5.839s, 2043 94,369 21,530 IFB Ser. 4245, Class AS, IO, 5.839s, 2043 199,049 44,855 IFB Ser. 271, Class S5, IO, 5.839s, 2042 203,650 47,813 IFB Ser. 317, Class S3, IO, 5.819s, 2043 102,997 26,092 IFB Ser. 325, Class S1, IO, 5.789s, 2044 96,902 22,996 IFB Ser. 326, Class S2, IO, 5.789s, 2044 96,546 23,689 IFB Ser. 308, Class S1, IO, 5.789s, 2043 111,230 27,687 IFB Ser. 264, Class S1, IO, 5.789s, 2042 105,487 26,053 IFB Ser. 314, Class AS, IO, 5.729s, 2043 114,805 27,780 Ser. 4193, Class PI, IO, 4s, 2043 83,832 13,608 Ser. 304, Class C53, IO, 4s, 2032 132,882 22,753 Ser. 303, Class C19, IO, 3 1/2s, 2043 87,439 18,387 Ser. 4134, Class PI, IO, 3s, 2042 313,504 42,191 Ser. 13-4206, Class IP, IO, 3s, 2041 137,587 17,713 Ser. 304, Class C45, IO, 3s, 2027 99,657 11,463 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 194,731 20,852 Federal National Mortgage Association IFB Ser. 12-111, Class JS, IO, 5.931s, 2040 93,149 17,732 IFB Ser. 13-128, Class SA, IO, 5.831s, 2043 153,173 36,141 MORTGAGE-BACKED SECURITIES (11.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-101, Class SE, IO, 5.731s, 2043 $104,978 $26,609 IFB Ser. 13-128, Class CS, IO, 5.731s, 2043 102,281 24,702 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 51,182 6,521 Ser. 418, Class C24, IO, 4s, 2043 142,402 29,281 Ser. 13-11, Class IP, IO, 4s, 2042 156,492 28,906 Ser. 418, Class C15, IO, 3 1/2s, 2043 125,160 25,785 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 101,010 12,840 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 136,767 18,997 Ser. 12-151, Class PI, IO, 3s, 2043 86,872 11,511 Ser. 13-35, Class PI, IO, 3s, 2042 402,303 43,911 Ser. 13-31, Class NI, IO, 3s, 2041 117,914 11,530 Ser. 13-7, Class EI, IO, 3s, 2040 120,038 19,797 Ser. 13-55, Class MI, IO, 3s, 2032 102,013 12,778 Government National Mortgage Association IFB Ser. 11-93, Class SA, IO, 6.495s, 2041 268,959 62,012 IFB Ser. 14-131, Class AS, IO, 6.035s, 2044 99,922 23,090 Ser. 13-116, Class SA, IO, 5.989s, 2043 76,360 13,649 IFB Ser. 13-129, Class SN, IO, 5.985s, 2043 70,728 12,455 IFB Ser. 13-129, Class CS, IO, 5.985s, 2042 177,348 28,345 IFB Ser. 10-20, Class SC, IO, 5.985s, 2040 126,573 21,785 IFB Ser. 14-90, Class HS, IO, 5.935s, 2044 101,760 25,391 IFB Ser. 14-32, Class CS, IO, 5.935s, 2044 95,003 20,426 IFB Ser. 12-34, Class SA, IO, 5.885s, 2042 120,284 26,562 Ser. 14-25, Class QI, IO, 5s, 2044 95,654 21,188 Ser. 11-116, Class IB, IO, 5s, 2040 67,011 3,931 Ser. 10-20, Class UI, IO, 5s, 2040 108,794 20,736 Ser. 10-9, Class UI, IO, 5s, 2040 156,846 33,302 Ser. 09-121, Class UI, IO, 5s, 2039 115,231 23,588 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 44,034 8,363 Ser. 13-24, Class PI, IO, 4s, 2042 89,130 16,193 Ser. 12-41, Class IP, IO, 4s, 2041 113,030 20,033 Ser. 14-133, Class AI, IO, 4s, 2036 239,230 40,076 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 92,229 10,998 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 84,690 10,578 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 80,692 9,475 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 84,257 9,262 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 104,926 10,276 Commercial mortgage-backed securities (3.9%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.707s, 2040 25,000 25,689 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.435s, 2039 25,000 24,889 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.771s, 2049 20,000 20,799 FRB Ser. 06-C4, Class B, 5.771s, 2049 25,000 24,915 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s,2037 25,000 24,928 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.274s, 2044 76,000 76,901 FRB Ser. 05-C1, Class D, 4.949s, 2048 25,000 24,372 GMAC Commercial Mortgage Securities, Inc. Trust 144A Ser. 04-C3, Class X1, IO, 0.874s, 2041 61,707 379 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 24,951 FRB Ser. 05-GG3, Class D, 4.986s, 2042 50,000 49,930 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.315s, 2046 18,000 18,032 Putnam VT Absolute Return 500 Fund7 MORTGAGE-BACKED SECURITIES (11.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 $16,000 $14,513 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 30,000 31,135 FRB Ser. 06-LDP7, Class B, 5.865s, 2045 20,000 16,302 FRB Ser. 06-LDP8, Class B, 5.52s, 2045 30,000 30,087 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 15,000 15,032 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 19,949 FRB Ser. 13-LC11, Class D, 4.241s, 2046 13,000 12,336 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.174s, 2051 20,000 18,961 FRB Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,778 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 20,000 20,022 Ser. 06-C6, Class D, 5.502s, 2039 23,000 22,439 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 19,650 FRB Ser. 05-C2, Class C, 5.256s, 2040 25,000 24,874 Merrill Lynch Mortgage Trust FRB Ser. 05-LC1, Class D, 5.42s, 2044 25,000 25,711 FRB Ser. 05-CIP1, Class C, 5.266s, 2038 25,000 23,805 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 25,000 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,325 Ser. 06-4, Class XC, IO, 0.206s, 2049 1,023,367 13,662 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 30,616 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class C, 5.479s, 2045 20,000 20,068 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 100,000 91,250 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class E, 5s, 2044 30,000 28,615 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 83,390 FRB Ser. 13-C15, Class D, 4.483s, 2046 16,000 15,305 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,751 Residential mortgage-backed securities (non-agency) (2.1%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 38,278 37,512 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.895s, 2034 22,536 19,537 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-WFH2, Class M1, 0.57s, 2037 25,000 19,638 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.52s, 2035 19,301 16,744 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 19,667 15,930 Countrywide Asset Backed Certificates FRB Ser. 06-4, Class 2A3, 0.46s, 2036 40,000 34,115 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 11-2R, Class 2A9, 2.609s, 2036 25,000 22,750 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.36s, 2037 25,147 18,106 MortgageIT Trust FRB Ser. 41761, Class 1M1, 0.61s, 2035 49,840 45,354 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.54s, 2036 25,000 19,750 Residential Accredit Loans, Inc. FRB Ser. 06-QO5, Class 2A1, 0.36s, 2046 65,086 50,441 MORTGAGE-BACKED SECURITIES (11.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 05-19XS, Class 2A2, 0.51s, 2035 $26,639 $23,592 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR4, Class 1A1B, 1.053s, 2046 43,781 37,652 FRB Ser. 04-AR12, Class A2B, 0.648s, 2044 44,765 39,841 FRB Ser. 05-AR15, Class A1B2, 0.58s, 2045 35,009 30,983 FRB Ser. 05-AR11, Class A1B3, 0.57s, 2045 40,968 36,666 FRB Ser. 05-AR9, Class A1B, 0.55s, 2045 44,035 40,776 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.015s, 2036 28,207 27,812 Total mortgage-backed securities (cost $2,677,598) INVESTMENT COMPANIES (5.3%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 3,044 $219,625 Health Care Select Sector SPDR Fund 2,998 205,003 Industrial Select Sector SPDR Fund 3,841 217,285 SPDR S&P rust 197 40,484 Technology Select Sector SPDR Fund 5,098 210,802 Utility Select Sector SPDR Fund ETF 9,368 442,357 Total investment companies (cost $1,269,586) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.1%)* Principal amount Value U.S. Government Agency Mortgage Obligations (4.1%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, January 1, 2045 $1,000,000 $1,042,969 Total U.S. government and agency mortgage obligations (cost $1,036,563) COMMODITY LINKED NOTES (4.1%)* ††† Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $79,000 $51,761 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 306,000 321,927 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 202,000 213,095 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 235,000 367,574 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 75,000 82,701 Total commodity Linked Notes (cost $897,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † $175,000 $152,250 Total foreign government and agency bonds and notes (cost $166,932) 8Putnam VT Absolute Return 500 Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3925/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.3925 $101,800 $1,062 2.38/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.38 49,700 496 2.285/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.285 101,800 460 2.28/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 49,700 244 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.43 101,800 1,321 2.33/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.33 101,800 652 Citibank, N.A. 2.426/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.426 225,900 2,833 2.322/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.322 225,900 1,290 2.528/3 month USD-LIBOR-BBA/Mar-25 Mar-15/2.528 50,900 1,087 2.2425/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.2425 214,000 734 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 49,700 435 (2.4775)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.4775 214,000 233 Credit Suisse International 2.40/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.40 43,500 485 2.30/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.30 43,500 243 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 244,800 230 Goldman Sachs International 2.23/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.23 214,000 655 (2.47)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.47 214,000 255 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 25,450 182 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 25,450 100 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 25,450 43 Total purchased swap options outstanding (cost $13,530) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.5%)* date/Strike price amount Value SPDR S&P rust (Put) Dec-15/$180.00 $4,504 $32,751 SPDR S&P rust (Put) Nov-15/180.00 4,188 28,322 SPDR S&P rust (Put) Oct-15/162.00 4,183 13,996 SPDR S&P rust (Put) Sep-15/170.00 4,563 17,719 SPDR S&P rust (Put) Aug-15/170.00 4,563 15,222 SPDR S&P rust (Put) Jul-15/173.00 4,563 14,270 Total purchased options outstanding (cost $174,659) CORPORATE BONDS AND NOTES (0.0%)* Principal amount Value Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) $6,000 $3,165 Total corporate bonds and notes (cost $5,458) Principal SHORT-TERM INVESTMENTS (55.1%)* amount/shares Value Federal Farm Credit Banks Funding Corporation unsec. discount notes with an effective yield of 0.16%, July 15, 2015 $500,000 $499,690 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.08%, April 15, 2015 700,000 699,826 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.13%, May 18, 2015 1,000,000 999,656 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.07%, April 15, 2015 1,650,000 1,649,589 Principal SHORT-TERM INVESTMENTS (55.1%)* cont. amount/shares Value Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.16%, July 22, 2015 $850,000 $849,454 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.14%, June 10, 2015 1,000,000 999,558 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.10%, May 1, 2015 400,000 399,880 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.10%, May 6, 2015 1,250,000 1,249,609 Putnam Short Term Investment Fund 0.10% L Shares 4,564,958 4,564,958 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 # § $2,000,000 1,999,422 Total short-term investments (cost $13,910,663) Total investments (cost $25,181,098) Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $25,230,891. †† † The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $12,173,064 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. Putnam VT Absolute Return 500 Fund9 FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $3,564,750) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/21/15 $11,824 $12,333 $509 British Pound Buy 3/18/15 19,315 19,511 (196) Canadian Dollar Sell 1/21/15 25,381 25,404 23 Chinese Yuan (Offshore) Buy 2/13/15 9,440 9,090 350 Euro Buy 3/18/15 12,714 12,992 (278) South Korean Won Buy 2/13/15 1,037 655 382 Barclays Bank PLC Australian Dollar Sell 1/21/15 23,403 24,512 1,109 Canadian Dollar Sell 1/21/15 22,284 23,414 1,130 Chinese Yuan (Offshore) Buy 2/13/15 48,275 48,768 (493) Japanese Yen Sell 2/13/15 52,045 54,482 2,437 Mexican Peso Buy 1/21/15 21,858 23,803 (1,945) Mexican Peso Sell 1/21/15 21,858 23,809 1,951 New Zealand Dollar Buy 1/21/15 18,149 18,133 16 South Korean Won Sell 2/13/15 24,229 24,420 191 Swiss Franc Sell 3/18/15 42,906 44,277 1,371 Citibank, N.A. Australian Dollar Buy 1/21/15 41,833 44,466 (2,633) Australian Dollar Sell 1/21/15 41,833 44,538 2,705 Brazilian Real Buy 1/5/15 44,391 47,250 (2,859) Brazilian Real Sell 1/5/15 44,391 46,252 1,861 Canadian Dollar Sell 1/21/15 25,467 25,509 42 Euro Buy 3/18/15 25,549 25,990 (441) Japanese Yen Buy 2/13/15 28,310 28,178 132 Mexican Peso Buy 1/21/15 24,851 25,160 (309) New Zealand Dollar Buy 1/21/15 29,443 29,615 (172) Norwegian Krone Sell 3/18/15 9,360 10,069 709 Swiss Franc Sell 3/18/15 24,273 24,935 662 Credit Suisse International Australian Dollar Sell 1/21/15 24,055 24,639 584 British Pound Buy 3/18/15 26,636 26,695 (59) Canadian Dollar Sell 1/21/15 23,145 23,485 340 Euro Sell 3/18/15 161,043 165,310 4,267 Indian Rupee Buy 2/13/15 21,794 22,292 (498) Japanese Yen Sell 2/13/15 12,623 13,079 456 Mexican Peso Buy 1/21/15 3,203 3,510 (307) Mexican Peso Sell 1/21/15 3,203 3,488 285 New Zealand Dollar Buy 1/21/15 27,573 27,611 (38) Norwegian Krone Sell 3/18/15 11,569 13,241 1,672 Swedish Krona Buy 3/18/15 12,318 12,610 (292) Swiss Franc Sell 3/18/15 24,273 24,936 663 Deutsche Bank AG Australian Dollar Sell 1/21/15 979 1,380 401 British Pound Sell 3/18/15 214,028 216,243 2,215 Canadian Dollar Sell 1/21/15 19,703 20,436 733 Euro Sell 3/18/15 11,261 11,276 15 Japanese Yen Buy 2/13/15 16,097 16,394 (297) Japanese Yen Sell 2/13/15 16,097 16,371 274 New Zealand Dollar Buy 1/21/15 30,689 30,868 (179) Norwegian Krone Sell 3/18/15 48,913 52,593 3,680 Swedish Krona Sell 3/18/15 13,434 13,881 447 Turkish Lira Buy 3/18/15 18,997 20,504 (1,507) 10 Putnam VT Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $3,564,750) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Sell 1/21/15 $26,176 $27,975 $1,799 British Pound Buy 3/18/15 18,069 18,254 (185) Canadian Dollar Buy 1/21/15 36,308 37,524 (1,216) Canadian Dollar Sell 1/21/15 36,308 37,584 1,276 Euro Buy 3/18/15 24,459 24,947 (488) Euro Sell 3/18/15 24,459 24,942 483 Japanese Yen Sell 2/13/15 235,991 249,298 13,307 New Zealand Dollar Buy 1/21/15 12,462 12,546 (84) Norwegian Krone Sell 3/18/15 10,538 11,336 798 HSBC Bank USA, National Association Australian Dollar Sell 1/21/15 10,519 11,287 768 British Pound Buy 3/18/15 23,366 23,512 (146) Canadian Dollar Sell 1/21/15 56,874 58,300 1,426 Chinese Yuan Buy 2/13/15 17,759 17,962 (203) Euro Buy 3/18/15 13,562 13,966 (404) Japanese Yen Sell 2/13/15 11,315 11,886 571 New Zealand Dollar Buy 1/21/15 25,470 25,319 151 Swedish Krona Buy 3/18/15 10,509 11,181 (672) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/21/15 11,824 12,564 740 Brazilian Real Buy 1/5/15 44,466 47,337 (2,871) Brazilian Real Sell 1/5/15 44,466 46,147 1,681 British Pound Buy 3/18/15 12,618 12,762 (144) Canadian Dollar Sell 1/21/15 11,873 12,055 182 Euro Sell 3/18/15 40,927 41,805 878 Hungarian Forint Buy 3/18/15 26,159 27,685 (1,526) Hungarian Forint Sell 3/18/15 26,159 27,704 1,545 Indian Rupee Buy 2/13/15 24,937 25,003 (66) Japanese Yen Sell 2/13/15 103,623 107,043 3,420 Malaysian Ringgit Sell 2/13/15 22,408 23,426 1,018 Mexican Peso Buy 1/21/15 24,973 25,258 (285) New Taiwan Dollar Sell 2/13/15 22,369 23,203 834 New Zealand Dollar Buy 1/21/15 37,465 38,124 (659) Norwegian Krone Sell 3/18/15 23,941 25,755 1,814 Singapore Dollar Sell 2/13/15 24,588 24,982 394 Swedish Krona Sell 3/18/15 2,810 2,872 62 Swiss Franc Sell 3/18/15 30,417 31,138 721 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/21/15 16,554 17,149 595 British Pound Buy 3/18/15 23,677 23,897 (220) Canadian Dollar Sell 1/21/15 23,747 24,412 665 Euro Sell 3/18/15 23,975 24,418 443 New Zealand Dollar Buy 1/21/15 23,990 24,079 (89) Norwegian Krone Sell 3/18/15 16,068 17,120 1,052 Singapore Dollar Sell 2/13/15 24,437 24,939 502 Swedish Krona Buy 3/18/15 11,920 12,526 (606) Swedish Krona Sell 3/18/15 12,100 12,485 385 State Street Bank and Trust Co. Australian Dollar Sell 1/21/15 34,738 36,954 2,216 Brazilian Real Buy 1/5/15 49,996 53,201 (3,205) Brazilian Real Sell 1/5/15 49,996 51,400 1,404 British Pound Buy 3/18/15 91,282 92,009 (727) Putnam VT Absolute Return 500 Fund 11 FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $3,564,750) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Canadian Dollar Sell 1/21/15 $34,415 $35,733 $1,318 Euro Sell 3/18/15 2,906 3,172 266 Israeli Shekel Sell 1/21/15 22,997 23,966 969 Japanese Yen Sell 2/13/15 85,849 90,512 4,663 Malaysian Ringgit Sell 2/13/15 25,174 25,355 181 Mexican Peso Buy 1/21/15 23,002 24,935 (1,933) Mexican Peso Sell 1/21/15 23,002 24,655 1,653 New Taiwan Dollar Buy 2/13/15 753 782 (29) New Zealand Dollar Buy 1/21/15 8,334 8,913 (579) Norwegian Krone Sell 3/18/15 11,837 12,519 682 Swiss Franc Sell 3/18/15 48,646 50,028 1,382 Turkish Lira Buy 3/18/15 31,846 33,592 (1,746) UBS AG Canadian Dollar Sell 1/21/15 10,497 10,913 416 WestPac Banking Corp. Australian Dollar Sell 1/21/15 2,854 3,950 1,096 British Pound Buy 3/18/15 44,862 45,311 (449) Canadian Dollar Sell 1/21/15 35,534 36,353 819 Euro Buy 3/18/15 17,315 17,800 (485) New Zealand Dollar Buy 1/21/15 27,028 27,624 (596) South Korean Won Buy 2/13/15 23,192 22,959 233 Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/14 contracts Value date (depreciation) Euro-CAC 40 Index (Short) 1 $51,754 Jan-15 $(2,387) FTSE 100 Index (Long) 1 101,660 Mar-15 940 S&P 500 Index E-Mini (Long) 18 1,847,160 Mar-15 25,524 S&P Mid Cap 400 Index E-Mini (Long) 5 724,300 Mar-15 16,940 Tokyo Price Index (Long) 1 117,507 Mar-15 (2,417) U.S. Treasury Bond 30 yr (Long) 3 433,688 Mar-15 11,972 U.S. Treasury Note 5 yr (Short) 2 237,859 Mar-15 (66) U.S. Treasury Note 10 yr (Long) 75 9,509,766 Mar-15 54,279 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $51,088) date/strike amount Value Bank of America N.A. (2.48)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.48 $49,700 $846 (2.50)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.50 101,800 1,904 Barclays Bank PLC (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 101,800 2,163 Citibank, N.A. (2.28)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 50,900 61 2.36/3 month USD-LIBOR-BBA/ Jan-25 Jan-15/2.36 107,000 396 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $51,088) cont. date/strike amount Value Citibank, N.A. cont. (2.36)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 $107,000 $927 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 50,900 1,103 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 225,900 4,800 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.51 43,500 844 Goldman Sachs International (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 25,450 127 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 25,450 216 2.35/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 107,000 432 (2.35)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 107,000 866 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 35,053 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $12,037) date/strike price amount Value SPDR S&P rust (Call) Jan-15/$214.00 $8,652 $3,720 SPDR S&P rust (Call) Jan-15/214.50 1,988 298 SPDR S&P rust (Call) Jan-15/213.00 11,301 1,469 SPDR S&P rust (Call) Jan-15/209.00 2,243 847 SPDR S&P rust (Call) Jan-15/212.50 2,177 22 Total 12 Putnam VT Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,688,000 E $15,717 3/18/17 1.25% 3 month $1,899 USD-LIBOR-BBA 1,240,000 E 21,819 3/18/20 2.25% 3 month (258) USD-LIBOR-BBA 994,000 E 56,654 3/18/25 3.00% 3 month (1,624) USD-LIBOR-BBA 113,000 E (17,967) 3/18/45 3 month USD-LIBOR-BBA 3.50% 793 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $16,444 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(45) USD-LIBOR) 4.00% 30 year Fannie Mae pools 16,444 — 1/12/41 4.00% (1 month Synthetic TRS Index (45) USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 37,971 — 10/19/15 (3 month USD-LIBOR-BBA A basket (MLTRFCF4) 581,866 plus 0.10%) of common stocks units 970 — 10/19/15 3 month USD-LIBOR-BBA Russell 1000 Total (517,357) minus 0.07% Return Index Barclays Bank PLC $3,161 — 1/12/42 4.00% (1 month Synthetic TRS Index (8) USD-LIBOR) 4.00% 30 year Fannie Mae pools 198,598 — 1/12/41 4.00% (1 month Synthetic TRS Index (547) USD-LIBOR) 4.00% 30 year Fannie Mae pools 24,611 — 1/12/41 5.00% (1 month Synthetic TRS Index (47) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 15,902 — 1/12/41 5.00% (1 month Synthetic TRS Index (30) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 17,448 — 1/12/38 6.50% (1 month Synthetic TRS Index 10 USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,738 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 19 USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 10,541 — 1/12/41 4.00% (1 month Synthetic TRS Index (29) USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 2,103 — 6/2/15 3 month USD-LIBOR-BBA A basket (CGPUTED1) (9,006) minus 0.60% of common stocks baskets 8 — 12/17/15 (3 month USD-LIBOR-BBA A basket (CGPUTQL2) 23,827 plus 42 bp) of common stocks baskets 6,903 — 11/10/15 3 month USD-LIBOR-BBA A basket (CGPUTS32) (40,960) minus 1.00% of common stocks units 38 — 6/2/15 (3 month USD-LIBOR-BBA Russell 2000 Total 6,851 minus 0.40%) Return Index units 1 — 6/2/15 (3 month USD-LIBOR-BBA Russell 2000 Total 180 minus 0.40%) Return Index units 176 — 12/17/15 3 month USD-LIBOR-BBA Russell 1000 Total (24,922) plus 15 bp Return Index Putnam VT Absolute Return 500 Fund13 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $502,979 $— 1/12/41 4.50% (1 month Synthetic MBX Index $1,145 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 27,640 — 1/12/41 5.00% (1 month Synthetic TRS Index (53) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 28,334 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 45 USD-LIBOR 5.00% 30 year Fannie Mae pools 24,691 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 40 USD-LIBOR 5.00% 30 year Fannie Mae pools 128,355 — 1/12/41 5.00% (1 month Synthetic MBX Index (245) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Deutsche Bank AG baskets 9,029 — 5/8/15 (3 month USD-LIBOR-BBA A basket (DBCTPL5P) 10,973 plus 31 bp) of common stocks baskets 9,029 — 5/8/15 3 month USD-LIBOR-BBA A basket (DBCTPS6P) 12,855 minus 45 bp of common stocks Goldman Sachs International $7,376 — 1/12/42 4.00% (1 month Synthetic TRS Index (18) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,376 — 1/12/42 4.00% (1 month Synthetic TRS Index (18) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,562 — 1/12/40 4.00% (1 month Synthetic TRS Index (11) USD-LIBOR) 4.00% 30 year Fannie Mae pools 40,900 — 1/12/41 4.00% (1 month Synthetic TRS Index (113) USD-LIBOR) 4.00% 30 year Fannie Mae pools 29,506 — 1/12/42 4.00% (1 month Synthetic TRS Index (72) USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,592 — 1/12/42 4.00% (1 month Synthetic TRS Index (28) USD-LIBOR) 4.00% 30 year Fannie Mae pools 42,165 — 1/12/41 4.00% (1 month Synthetic TRS Index (116) USD-LIBOR) 4.00% 30 year Fannie Mae pools 41,691 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 67 USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 26,635 — 10/2/15 (3 month USD-LIBOR-BBA A basket (GSCBPUR1) 18,393 plus 35 bp) of common stocks baskets 493 F — 12/15/15 (1 month USD-LIBOR-BBA A basket (GSCBSAUD) 2,985 plus 90 bp) of common stocks units 7,824 — 8/11/15 (0.45%) Goldman Sachs (9,328) Volatility Carry US Scaled 3X Excess Return Strategy Index JPMorgan Chase Bank N.A. $13,493 — 1/12/41 4.00% (1 month Synthetic TRS Index (37) USD-LIBOR) 4.00% 30 year Fannie Mae pools 41,744 — 1/12/41 4.00% (1 month Synthetic TRS Index (115) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14 Putnam VT Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. cont. $41,691 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $67 USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 26,522 — 10/2/15 3 month USD-LIBOR-BBA A basket (JPCMPTSH) (54,221) minus 20 bp of common stocks UBS AG baskets 23,747 — 5/19/15 (3 month USD-LIBOR-BBA A basket (UBSEMBSK) 95,241 plus 125 bp) of common stocks units 2,586 — 5/19/15 3 month USD-LIBOR-BBA MSCI Emerging 34,022 minus 0.10% Markets TR Net USD units 3,208 — 5/19/15 3 month USD-LIBOR-BBA MSCI Emerging 42,205 minus 0.10% Markets TR Net USD Total $— F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC820 Fair Value Measurements and Disclosures (“ASC820”) based on the securities’ valuation inputs. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $228 $4,000 5/11/63 300 bp $241 CMBX NA BBB– Index BBB–/P 247 4,000 5/11/63 300 bp 260 CMBX NA BBB– Index BBB–/P 120 2,000 5/11/63 300 bp 127 CMBX NA BBB– Index BBB–/P 68 1,000 5/11/63 300 bp 71 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 887 8,000 5/11/63 300 bp 912 Credit Suisse International CMBX NA BBB– Index BBB–/P 122 53,000 5/11/63 300 bp 290 CMBX NA BBB– Index BBB–/P 178 39,000 5/11/63 300 bp 302 CMBX NA BBB– Index BBB–/P (166) 39,000 5/11/63 300 bp (42) CMBX NA BBB– Index BBB–/P (16) 25,000 5/11/63 300 bp 63 CMBX NA BBB– Index BBB–/P 36 11,000 5/11/63 300 bp 71 CMBX NA BBB– Index BBB–/P 25 11,000 5/11/63 300 bp 60 CMBX NA BBB– Index BBB–/P 536 7,000 5/11/63 300 bp 559 CMBX NA BBB– Index BBB–/P 246 6,000 5/11/63 300 bp 265 CMBX NA BBB– Index BBB–/P 58 5,000 5/11/63 300 bp 74 CMBX NA BBB– Index BBB–/P 364 5,000 5/11/63 300 bp 380 CMBX NA BBB– Index BBB–/P 452 4,000 5/11/63 300 bp 465 CMBX NA BBB– Index BBB–/P 310 4,000 5/11/63 300 bp 322 CMBX NA BBB– Index BBB–/P 263 4,000 5/11/63 300 bp 276 CMBX NA BBB– Index BBB–/P 122 4,000 5/11/63 300 bp 134 CMBX NA BBB– Index BBB–/P 70 4,000 5/11/63 300 bp 83 CMBX NA BBB– Index BBB–/P 950 39,000 1/17/47 300 bp 509 CMBX NA BBB– Index BBB–/P 2,940 75,000 1/17/47 300 bp 2,091 CMBX NA BB Index — 60 3,000 5/11/63 (500 bp) 47 CMBX NA BB Index — 132 5,000 5/11/63 (500 bp) 110 CMBX NA BB Index — 93 6,000 5/11/63 (500 bp) 67 CMBX NA BB Index — (55) 6,000 5/11/63 (500 bp) (81) CMBX NA BB Index — (175) 10,000 5/11/63 (500 bp) (218) CMBX NA BB Index — (94) 18,000 5/11/63 (500 bp) (173) CMBX NA BB Index — (194) 10,000 5/11/63 (500 bp) (238) CMBX NA BBB– Index BBB–/P 2,447 100,000 5/11/63 300 bp 2,765 CMBX NA BBB– Index BBB–/P 4,689 44,000 5/11/63 300 bp 4,829 Putnam VT Absolute Return 500 Fund 15 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $472 $25,000 5/11/63 300 bp $551 CMBX NA BBB– Index BBB–/P 541 25,000 5/11/63 300 bp 621 CMBX NA BBB– Index BBB–/P 16 12,000 5/11/63 300 bp 54 CMBX NA BBB– Index BBB–/P (181) 12,000 5/11/63 300 bp (143) CMBX NA BBB– Index BBB–/P (148) 12,000 5/11/63 300 bp (110) CMBX NA BBB– Index BBB–/P 37 8,000 5/11/63 300 bp 63 CMBX NA BBB– Index BBB–/P (80) 8,000 5/11/63 300 bp (55) CMBX NA BBB– Index BBB–/P 28 6,000 5/11/63 300 bp 47 CMBX NA BBB– Index BBB–/P 4 6,000 5/11/63 300 bp 23 CMBX NA BBB– Index BBB–/P (20) 6,000 5/11/63 300 bp (1) CMBX NA BBB– Index BBB–/P 36 6,000 5/11/63 300 bp 56 CMBX NA BBB– Index BBB–/P 4 6,000 5/11/63 300 bp 23 CMBX NA BBB– Index BBB–/P 21 6,000 5/11/63 300 bp 40 CMBX NA BBB– Index BBB–/P 60 5,000 5/11/63 300 bp 75 CMBX NA BBB– Index BBB–/P 50 5,000 5/11/63 300 bp 66 CMBX NA BBB– Index BBB–/P (47) 5,000 5/11/63 300 bp (31) CMBX NA BBB– Index BBB–/P (50) 5,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P (17) 5,000 5/11/63 300 bp (1) CMBX NA BBB– Index BBB–/P (42) 5,000 5/11/63 300 bp (26) CMBX NA BBB– Index BBB–/P 13 5,000 5/11/63 300 bp 29 CMBX NA BBB– Index BBB–/P (17) 5,000 5/11/63 300 bp (1) CMBX NA BBB– Index BBB–/P 119 5,000 5/11/63 300 bp 135 CMBX NA BBB– Index BBB–/P 191 4,000 5/11/63 300 bp 204 CMBX NA BBB– Index BBB–/P 348 4,000 5/11/63 300 bp 361 CMBX NA BBB– Index BBB–/P (18) 3,000 5/11/63 300 bp (9) CMBX NA BBB– Index BBB–/P (29) 3,000 5/11/63 300 bp (19) CMBX NA BBB– Index BBB–/P 86 1,000 5/11/63 300 bp 90 Goldman Sachs International CMBX NA BBB– Index BBB–/P 102 39,000 5/11/63 300 bp 226 CMBX NA BBB– Index BBB–/P (76) 11,000 5/11/63 300 bp (41) CMBX NA BBB– Index BBB–/P 1,701 63,000 1/17/47 300 bp 986 CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 55 CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) (75) CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) (84) CMBX NA BBB– Index BBB–/P 91 8,000 5/11/63 300 bp 117 CMBX NA BBB– Index BBB–/P (24) 6,000 5/11/63 300 bp (5) CMBX NA BBB– Index BBB–/P (40) 5,000 5/11/63 300 bp (24) CMBX NA BBB– Index BBB–/P 30 5,000 5/11/63 300 bp 46 CMBX NA BBB– Index BBB–/P (47) 5,000 5/11/63 300 bp (31) CMBX NA BBB– Index BBB–/P (50) 5,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P (50) 5,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P (33) 3,000 5/11/63 300 bp (23) CMBX NA BBB– Index BBB–/P (3) 1,000 5/11/63 300 bp 1 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 16 Putnam VT Absolute Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $168,000 $— $— Capital goods 189,817 — — Communication services 119,850 — — Conglomerates 180,712 348,745 — Consumer cyclicals 751,021 — — Consumer staples 546,192 76,005 — Energy 417,049 — — Financials 1,062,699 — — Health care 730,629 — — Technology 901,368 — — Transportation 125,354 — — Utilities and power 182,592 — — Total common stocks — Commodity linked notes $— $1,037,058 $— Corporate bonds and notes — 3,165 — Foreign government and agency bonds and notes — 152,250 — Investment companies 1,335,556 — — Mortgage-backed securities — 2,767,494 — Purchased options outstanding — 122,280 — Purchased swap options outstanding — 13,040 — U.S. government and agency mortgage obligations — 1,042,969 — Short-term investments 4,564,958 9,346,684 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $54,304 $— Futures contracts 104,785 — — Written options outstanding — (6,356) — Written swap options outstanding — (49,738) — Interest rate swap contracts — (75,413) — Total return swap contracts — 173,420 — Credit default contracts — (169) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund17 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $20,616,140) $21,620,529 Affiliated issuers (identified cost $4,564,958) (Note 5) 4,564,958 Cash 33,705 Dividends, interest and other receivables 36,210 Receivable for investments sold 3,720 Receivable from Manager (Note 2) 11,772 Receivable for variation margin (Note 1) 17,590 Unrealized appreciation on forward currency contracts (Note 1) 86,420 Unrealized appreciation on OTC swap contracts (Note 1) 850,033 Premium paid on OTC swap contracts (Note 1) 1,783 Prepaid assets 38 Total assets Liabilities Payable to custodian 40 Payable for purchases of delayed delivery securities (Note 1) 1,037,826 Payable for shares of the fund repurchased 55,487 Payable for custodian fees (Note 2) 12,123 Payable for investor servicing fees (Note 2) 2,107 Payable for Trustee compensation and expenses (Note 2) 1,290 Payable for administrative services (Note 2) 171 Payable for distribution fees (Note 2) 5,404 Payable for variation margin (Note 1) 32,644 Unrealized depreciation on OTC swap contracts (Note 1) 658,904 Premium received on OTC swap contracts (Note 1) 19,661 Unrealized depreciation on forward currency contracts (Note 1) 32,116 Written options outstanding, at value (premiums $63,125) (Notes 1 and 3) 56,094 Other accrued expenses 82,000 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $23,580,516 Distributions in excess of net investment income (Note 1) (239,030) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 526,958 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,362,447 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $10,920 Number of shares outstanding 1,013 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.78 Computation of net asset value Class IB Net assets $25,219,971 Number of shares outstanding 2,363,023 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.67 The accompanying notes are an integral part of these financial statements. 18Putnam VT Absolute Return 500 Fund Statement of operations Year ended 12/31/14 Investment income Interest (including interest income of $3,499 from investments in affiliated issuers) (Note 5) $166,113 Dividends (net of foreign tax of $1,430) 163,878 Total investment income Expenses Compensation of Manager (Note 2) 173,194 Investor servicing fees (Note 2) 24,041 Custodian fees (Note 2) 43,637 Trustee compensation and expenses (Note 2) 955 Distribution fees (Note 2) 60,097 Administrative services (Note 2) 610 Auditing and tax fees 78,289 Other 17,404 Fees waived and reimbursed by Manager (Note 2) (121,440) Total expenses Expense reduction (Note 2) (131) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 658,247 Net realized loss on swap contracts (Note 1) (406,278) Net realized gain on futures contracts (Note 1) 111,792 Net realized gain on foreign currency transactions (Note 1) 91,079 Net realized loss on written options (Notes 1 and 3) (101,239) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 46,329 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 482,744 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Increase in net assets Operations: Net investment income $53,335 $2,837 Net realized gain on investments and foreign currency transactions 353,601 75,125 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 529,073 722,822 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): Net realized short-term gain on investments Class IA — (28,710) Class IB — (36,644) From net realized long-term gain on investments Class IA (137) — Class IB (307,771) — Increase from capital share transactions (Note 4) 2,911,129 3,099,276 Total increase in net assets Net assets: Beginning of year 21,691,661 17,856,955 End of year (including distributions in excess of net investment income of $239,030 and $103,737, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 19 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 12/31/14 .05 .38 (.14) .90 .46 317 f 12/31/13 .01 .44 (.03) 10 .90 .12 208 g 12/31/12 — h .44 — — .90 .02 262 g 12/31/11‡ .01 (.38) — — * .61 * .15 * 240 g * Class IB 12/31/14 .02 .38 (.14) 1.15 .22 317 f 12/31/13 — h .41 (.03) 1.15 (.04) 208 g 12/31/12 (.02) .44 — — 1.15 (.23) 262 g 12/31/11‡ .02 (.41) — — * .78 * .21 * 240 g * * Not annualized. ‡ For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/14 0.50% 12/31/13 0.45 12/31/12 1.24 12/31/11 1.36 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 280% December 31, 2012 475 December 31, 2011 875 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 20 Putnam VT Absolute Return 500 Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on Putnam VT Absolute Return 500 Fund 21 a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or 22 Putnam VT Absolute Return 500 Fund loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral Putnam VT Absolute Return 500 Fund23 requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $274,564 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $45,037 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses and from income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $188,628 to increase distributions in excess of net investment income, $2,689 to decrease paid-in-capital and $191,317 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,243,432 Unrealized depreciation (265,116) Net unrealized appreciation 978,316 Undistributed ordinary income 17,734 Undistributed long-term gain 534,129 Undistributed short-term gain 128,067 Cost for federal income tax purposes $25,207,171 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 87.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $28,849 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit 24 Putnam VT Absolute Return 500 Fund the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $92,591 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $11 Class IB 24,030 Total $24,041 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $131 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $14, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $60,097 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $38,120,739 $36,647,711 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $— $— $25,787 $10,458 Options opened 3,112,200 60,458 318,912 132,394 Options exercised (35,000) (109) — — Options expired (66,000) (646) (209,065) (74,324) Options closed (1,678,800) (8,615) (109,273) (56,491) Written options outstanding at the end of the reporting period $1,332,400 $51,088 $26,361 $12,037 Putnam VT Absolute Return 500 Fund25 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold — $— — $— 1,465,535 $15,356,925 1,628,522 $16,672,331 Shares issued in connection with reinvestment of distributions 13 137 2,777 28,710 29,794 307,771 3,561 36,644 13 137 2,777 28,710 1,495,329 15,664,696 1,632,083 16,708,975 Shares repurchased — — (991,777) (10,205,357) (1,214,175) (12,753,704) (336,592) (3,433,052) Net increase (decrease) 13 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class IA 1,013 100.0% $10,920 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $3,270,151 $26,035,284 $24,740,477 $3,499 $4,564,958 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $31,000 Purchased swap option contracts (contract amount) $750,000 Written equity option contracts (contract amount) (Note 3) $20,000 Written swap option contracts (contract amount) (Note 3) $790,000 Futures contracts (number of contracts) 60 Forward currency contracts (contract amount) $6,600,000 OTC interest rate swap contracts (notional) $—* Centrally cleared interest rate swap contracts (notional) $5,700,000 OTC total return swap contracts (notional) $26,300,000 OTC credit default contracts (notional) $500,000 Centrally cleared credit default contracts (notional) $1,800,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. 26Putnam VT Absolute Return 500 Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $2,150 Payables $2,319 Foreign exchange contracts Receivables 86,420 Payables 32,116 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 995,082* Unrealized depreciation 666,954* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 99,444* Unrealized depreciation 145,554* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $109,567 $109,567 Foreign exchange contracts — — 91,393 — 91,393 Equity contracts (325,513) 123,250 — (395,524) (597,787) Interest rate contracts (18,105) (11,458) — (120,321) (149,884) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(57,541) $(57,541) Foreign exchange contracts — — 46,328 — 46,328 Equity contracts 40,908 36,246 — 155,091 232,245 Interest rate contracts 860 65,389 — (19,603) 46,646 Total Putnam VT Absolute Return 500 Fund 27 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $210 $— $— $— $— $— $— $— $— $— $— $— $210 OTC Total return swap contracts* # 581,866 29 — 30,858 1,230 23,828 21,445 — 67 — — — 171,468 — 830,791 OTC Credit default contracts* # 36 25 — — 1,791 — 298 — 2,150 Futures contracts § — 17,380 — 17,380 Forward currency contracts # 1,264 8,205 — 6,111 8,267 7,765 17,663 2,916 13,289 — 3,642 14,734 416 2,148 86,420 Purchased swap options** # 2,262 1,973 — 6,612 958 — 1,235 — 13,040 Purchased options** # — 28,322 — 93,958 — 122,280 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 1,095 — 1,095 OTC Total return swap contracts* # 517,447 632 — 74,917 298 — 9,704 — 54,373 — 657,371 OTC Credit default contracts* # — 1,543 — 776 — 2,319 Futures contracts § — 31,549 — 31,549 Forward currency contracts # 474 2,438 — 6,414 1,194 1,983 1,973 1,425 5,551 — 915 8,219 — 1,530 32,116 Written swap options # 2,750 2,163 — 7,287 844 — 1,641 — 35,053 — 49,738 Written options # 1,469 22 — 4,865 — 6,356 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $26,547 $— $— $— $— $— $159,851 $— Net amount $63,288 $33,299 $(885) $(45,037) $8,367 $29,610 $— $1,491 $7,472 $(14,169) $2,727 $6,515 $12,033 $618 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 28 Putnam VT Absolute Return 500 Fund Putnam VT Absolute Return 500 Fund 29 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $597,733 as a capital gain dividend with respect to the taxable year ended December 31, 2014, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 84.38% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 1,741,320 41,473 147,237 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 30 Putnam VT Absolute Return 500 Fund About the Trustees Putnam VT Absolute Return 500 Fund 31 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 32 Putnam VT Absolute Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Kenneth R. Leibler The Putnam Advisory Company, LLC Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Absolute Return 500 Fund33 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. VTAN110 292454 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$67,502	$ — $10,777	$ — December 31, 2013	$62,360	$ — $6,592	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $572,842 and $156,592 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
